*329Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about April 15, 2003, which, upon a fact-finding determination of permanent neglect, terminated respondent’s parental rights to the subject child, and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s refusal to attend sex offender counseling, although repeatedly referred thereto by the agency and repeatedly advised that such was the most critical component of the reunification plan (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). It was not the agency’s obligation to accommodate respondent’s denial of the abuse (see Matter of Michelle F., 222 AD2d 747 [1995]). The finding that a termination of parental rights, rather than a suspended judgment, is in the child’s best interests is supported by a fair preponderance of the evidence showing, inter alia, that the child has developed a strong and positive bond with the foster mother, with whom she has expressed a desire to remain, and made good progress at school. Although respondent did finally enroll in a sex offender program, her treatment plan, which calls for her never to be alone with her child and requires her to notify the child’s school and friends’ families about her sex offender status, makes it clear that she cannot offer the child a normal home (see Matter of Gregory B., 74 NY2d 77, 90 [1989]). We have considered respondent’s other contentions and find them to be unavailing. Concur—Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.